Unlawfully carrying a pistol is the offense; penalty assessed at a fine of one hundred dollars.
Appellant waived a jury and submitted the facts to the trial court.
Several witnesses in behalf of the state testified that appellant entered the house of Willis Moore on the 20th day of April, 1933, and exhibited a pistol. Appellant testified and denied the possession of a pistol on the date mentioned. Ladd, the police officer who arrested the appellant on the date of the commission of the alleged offense, testified that appellant told him that he carried a pistol to the house mentioned. There was no question raised as to the admissibility of the officer's testimony. Aside from his testimony, the conflicting evidence supports the verdict rendered by the trial judge.
No bills of exception are found in the record.
There is presented in the motion for new trial no question of law which would in any sense affect the verdict.
The judgment is affirmed.
Affirmed.